Title: Jonathan Williams, Jr., to the American Commissioners, 24 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes June 24. 1777.
The absolute prohibition against taking passengers on board the annonyme containd in Mr. Deans Letter of the 29th of May, obliged me to insist that two passengers who came round in the Ship should go on shore, since which orders have arrived from Mr. Beaumarchais and Mr. Montieu that these two officers and Mr. De Bretignys Corps (13 in Number) should embark on board and provision made accordingly, that the arms and accoutrements which Mr. de Bretigny proposes to carry out should also be put on board tho’ ’tis probable that these arms &c. will not arrive at Nants these 2 or 3 weeks, and to day another order is come to put on board military Stores to the amount of about 25 Tons. On my part I have recvd no counter order to the one of the 29th of may. The Letter recommending Monsr. de Bretigny and his Corps mentions not a syllable of their going in this Ship and to day I have a Letter from Mr. Carmichael repeating Mr. Deans desire that no officers should embark on board her, yet these officers say that it was settled at paris that they should go in the Ship, and Mr. Montieu writes that Doctor Franklin and Mr. Dean consent to the measure.
The Ship has now a great part of her Cargo on board and all is along side. To make room for these passengers their baggage their arms &c. all that remains alongside must return to Nantes and part of what is already on board must be unloaded, leaving (out of the 270 bales) only about 100 on board, besides which if these military Stores are put on board, that 100 must be reduced to make room for them. If the orders of Mr. B and Mr. M are to be followed and the Ship is to go directly to america I shall not be sorry for this diminution of her Cargo as I look upon every Bale that remains, as so much saved from the Enemy. The Ship is so dull a Sailor that she can’t run away from the dullest of the Enemys vessell. She is so old that Capt. Hynson does not choose to venture more than 3 pounders upon her, and with such a multiplicity of passengers on board it will be impossible to conceal the design should she be boarded. Add to this she will arrive on the Coast at a Season when all the Enemys cruisers are out without any previous knowledge which part of the Coast is the safest. These circumstances and the impossibility of my consenting to any of these operations without similar orders from you, determine me to suspend everything ’till I have your directions.
I do not make a Secret of this Concern to Mr. Ross as I know his abillities in business and wish to profit by his Councel. We agree together exactly and I think upon a review of this matter and all its circumstances you will be of the same opinion. We think it will be most for the public Interest if the Ship be sent to St. Domingo agreeable to her apparent Destination in the same manner as the Thérese was; or if you choose that the Goods should go in a direct line, to buy another Ship that can either run from the Enemy or fight her way through, and if you can’t get rid of this Ship, load her with Salt and let the Officers take her. But Mr. Ross thinks if you risque the property, it will be most prudent to adopt the first plan by the West Indies. As to the value of the Ship I have not had a formal valuation of her because as she is now almost full it will be difficult to do it and if the first plan is continued it would have a tendency to expose the design and when you give me your other directions it can be done as well then as now. Capt. Hynson writes to day and he will give his opinion. No Civility in my power shall be wanting to Mr. de Bretigny and his Corps, but I know not how I shall get them out, I will do all I can for them. I recvd Mr. Deans Letter per Mr. Read and shall pay great Respect to his reccommendation. I have the honour to be with the greatest Respect Gentlemen Your most obedient and most humble Servant
Jona Williams Jr.
  Mr Ross thinks that if the ship goes to the west Indies it would even then be best to leave out the military Stores.The Honourable The Commissioners of the United States

 
Notations: Mr. Williams / French Officers / Jon. Williams to Hon: Com: U. S. (24 June 1777)
